F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                 JAN 6 1999
                                     TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 MARATHON OIL COMPANY, an Ohio
 company,

          Plaintiff-Appellant,
 v.

 BRUCE BABBITT, Secretary of the
 United States Department of the Interior;
 UNITED STATES DEPARTMENT OF
 THE INTERIOR; BUREAU OF LAND
 MANAGEMENT,                                                No. 97-1254
                                                        (D.C. No. 97-AP-266)
          Defendants-Appellees,                         (District of Colorado)

 COLORADO ENVIRONMENTAL
 COALITION, a non-profit Colorado
 corporation; WILDERNESS SOCIETY, a
 non-profit District of Columbia
 corporation,

           Defendants-Intervenors-
           Appellees.


                                 ORDER AND JUDGMENT*


Before PORFILIO, HOLLOWAY, and HENRY, Circuit Judges.




      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Marathon Oil Company appeals the district court’s dismissal of its action filed to

obtain an order directing the Secretary of the Interior to restore lands once designated for

federal oil and gas leasing but later removed for environmental review. The district court

held Marathon lacked standing, having alleged no redressable injury. Marathon Oil Co.

v. Babbitt, 966 F. Supp. 1024 (D. Colo. 1997). Although the district court’s conclusion is

unimpeachably supported by a venerable line of Tenth Circuit precedent, Marathon seeks

to avoid that authority by recasting this case as an effort to curtail the Secretary’s

“unlimited power” in executive decision-making. We affirm substantially for the reasons

given by the district court.

       The district court correctly relied on Ash Creek Mining Co. v. Lujan, 969 F.2d

868 (10th Cir. 1992); Wyoming ex rel. Sullivan v. Lujan, 969 F.2d 877 (10th Cir. 1992);

Mount Evans Co. v. Madigan, 14 F.3d 1444 (10th Cir. 1994); and Baca v. King, 92 F.3d

1031 (10th Cir. 1996), each holding plaintiffs lacked standing because their injuries were

not redressable by a favorable decision. The district court found Marathon’s position

indistinguishable from that of Baca, Ash Creek Mining, and Wyoming and dismissed the

action, notwithstanding Marathon’s insistence Lujan v. Defenders of Wildlife, 504 U.S.

555 (1992), would permit jurisdiction in its case.

       On appeal, Marathon argues the district court did not give proper consideration to

the facts pled in its complaint or contained in the administrative record, all of which must


                                             -2-
be construed in plaintiff’s favor. Marathon insists “the facts pled by Marathon establish

that Marathon’s injury will ‘likely’ be redressed by a declaration of the challenged

policy’s illegality.”

       The crux of Marathon’s argument is the district court applied the wrong

redressability test, albeit derived from our cases, but ignorant of Justice Scalia’s plurality

opinion in Defenders of Wildlife, as fully refined and articulated in the unanimous

holding of Bennett v. Spear, 520 U.S. 154, 117 S. Ct. 1154 (1997). Marathon urges

Defenders and Bennett have articulated a less stringent redressability test which does not

require as direct an injury to establish standing as our prior cases have dictated. We

disagree.

       Both Defenders and Bennett are Endangered Species Act (ESA) cases in which

the Court sought to delimit the standing provision within that statutory scheme. In

Defenders, noting standing requirements are “not mere pleading requirements but rather

an indispensable part of the plaintiff’s case,” 112 S. Ct. at 2136, each element requiring

support in the same way as plaintiff would bear any other burden of proof, the Court also

observed the burden is different when plaintiff is himself the object of the injury and

when “plaintiff’s asserted injury arises from the government’s allegedly unlawful

regulation (or lack of regulation) of someone else, much more is needed.” Id. at 2137.

The court concluded plaintiffs could not establish injury because even if the district court

had issued the orders requested, they would not have bound other agencies involved in the


                                             -3-
alleged illegal action. In that case, only the various funding agencies could ultimately

implement the order, and none was a party to the action or provided enough funding in

any case. We agree with the district court’s conclusion this case is inapposite.

       Bennett, again addressing the particular facts presented under the ESA’s standing

provision, held that injuries alleged by two Oregon irrigation districts and operators of

two ranches within the districts were within the ESA’s zone of interest permitting citizen

suits. The harm alleged in Bennett was economic, deriving from a challenge to the

Secretary’s restricting water flows essential to their operations but harmful to the Lost

River Sucker and Shortnose Sucker. The Court read broadly the “any person” threshold

for standing under the ESA, permitting those challenging and those protecting an

environmental action to be viewed within the same zone of interest. Given plaintiffs’

allegations, the Court found the injury alleged was fairly traceable to the agency’s action.

Because of the absence of economic harm in this case, however, we believe Bennett is

not germane.

       The jurisprudence of standing “is a highly case-specific endeavor, turning on the

precise allegations of the parties seeking relief.” Wyoming, 969 F.2d at 882. We are

satisfied, however, this case falls in step with its Tenth Circuit precursors. See also State




                                            -4-
of Utah v. Babbitt, 137 F.3d 1193 (10th Cir. 1998).

      AFFIRMED.

                                         ENTERED FOR THE COURT

                                         John C. Porfilio
                                         Circuit Judge




                                          -5-